DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed August 12, 2022 has been approved. The non-statutory double patenting rejections over U.S. Patent Numbers 10,212,392, 10,582,160, and 11,076,129 have been withdrawn. However, upon further consideration, new grounds of rejection are provided herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-19 and 29-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klopfenstein et al. (2018/0234196) [Klopfenstein].
Regarding claim 12, Klopfenstein discloses an entry device (fig. 5), comprising: 
an entry port configured to receive cable television (CATV) signals from a headend (entry point 501, fig. 5); 
a plurality of first output ports (upstream/downstream circuits, fig. 5); 
a plurality of second output ports (MoCA circuits, fig. 5); 
a first path from the entry port to the first output ports (lower path, fig. 5); 
a second path from the entry port to the second output ports (upper path, fig. 5); 
wherein the first path is configured to pass CATV signals therethrough and to prevent at least a portion of multimedia over coax alliance (MoCA) signals from passing therethrough (Cable LPF 5420, fig. 5); 
wherein the second path is configured to prevent at least a portion of the CATV signals and at least a portion of the MoCA signals from passing therethrough (both MoCA HPF 505 and MoCA LPF 510, fig. 5); and 
wherein the first output ports, the second output ports, or both are configured to be connected to one or more devices in a subscriber premises (paragraph 0027).

Regarding claim 13, Klopfenstein discloses the entry device of claim 12, further comprising a filter connected to the entry port (Cable LPF 520, fig. 5), wherein the entry port is configured to be connected to the headend (service provider 110, fig. 1).

Regarding claim 14, Klopfenstein discloses the entry device of claim 12, wherein the entry device is configured to be installed between the headend and the subscriber premises (Home gateway 101, fig. 1).

Regarding claim 15, Klopfenstein discloses the entry device of claim 13, further comprising a high-band splitter connected to the filter and the second output ports, wherein the high-band splitter is configured to only pass the MoCA signals therethrough (includes balun 515, fig. 5, and paragraph 0050 which states said balun has a plurality of outputs).

Regarding claim 16, Klopfenstein discloses the entry device of claim 15, wherein the high-band splitter is configured to prevent the CATV signals from passing therethrough (includes MoCA HPF 505 and MoCA LPF 510, fig. 5).

Regarding claim 17, Klopfenstein discloses the entry device of claim 13, further comprising a high-band splitter connected to the filter and the second output ports, wherein the high-band splitter is configured to operate at frequencies between 1100 MHz and 2000 MHz (1125-1675 MHz, paragraph 0050).

Regarding claim 18, Klopfenstein discloses the entry device of claim 17, wherein the high-band splitter is not configured to operate at frequencies below 1100 MHz and above 2000 MHz (1125-1675 MHz, paragraph 0050).

Regarding claim 19, Klopfenstein discloses the entry device of claim 12, further comprising a broadband splitter in the first path but not in the second path, wherein the broadband splitter is configured to operate only at frequencies at or below 1675 MHz (1002 MHz, paragraph 0051).

Regarding claim 29, Klopfenstein discloses an entry device configured to provide a high-band frequency-enhanced path for signals comprising:
an entry port configured to receive (CATV) signals from a headend (entry point 501, fig. 5); 
a first output port configured to be connected to the entry port by a first path (upstream/downstream circuits, fig. 5); 
a second output port configured to be connected to the entry port by a second path (MoCA circuits, fig. 5); 
wherein the first output port and the second output port are configured to be connected to one or more devices in a subscriber premises (paragraph 0027); 
wherein the first path is configured to pass CATV signals therethrough and to prevent at least a portion of high-band signals from passing therethrough (lower path, fig. 5);
wherein the second path is configured to prevent at least a portion of the CATV signals and at least a portion of the high-band signals from passing therethrough (upper path, fig. 5); and 
wherein the second path is configured to operate in the high-band frequency band to reduce noise, power loss, reflection and/or leakage of high- band signals (upper path constitutes high frequency MoCA signals, fig. 5).

Regarding claim 30, Klopfenstein discloses the entry device of claim 29, further comprising a high-band band splitter in the second path configured to operate only in the high-band frequency band (includes balun 515, fig. 5, and paragraph 0050 which states said balun has a plurality of outputs).

Regarding claim 31, Klopfenstein discloses the entry device of claim 29, wherein the high-band frequency band comprises a MoCA frequency band (includes MoCA HPF 505 and MoCA LPF 510, fig. 5).

Regarding claim 32, Klopfenstein discloses the entry device of claim 29, wherein the entry device is configured to be installed between the headend and the subscriber premises (Home gateway 101, fig. 1).

Regarding claim 33, Klopfenstein disclose the entry device of claim 29, further comprising a filter connected to the entry port (Cable LPF 520, fig. 5), wherein the entry port is configured to be connected to the headend (service provider 110, fig. 1).

Regarding claim 34, Klopfenstein discloses the entry device of claim 33, further comprising a high-band splitter connected to the filter and the second output port in the second path, wherein the high-band splitter is configured to only pass high-band signals therethrough (includes balun 515, fig. 5, and paragraph 0050 which states said balun has a plurality of outputs).

Regarding claim 35, Klopfenstein discloses the entry device of claim 33, wherein the high-band splitter is configured to prevent the CATV signals from passing therethrough (includes MoCA HPF 505 and MoCA LPF 510, fig. 5).

Regarding claim 36, Klopfenstein discloses the entry device of claim 33, wherein the high-band splitter is not configured to operate at frequencies below 1100 MHz and above 2000 MHz (1125-1675 MHz, paragraph 0050).

Regarding claim 37, Klopfenstein discloses the entry device of claim 33, further comprising a high-band splitter connected to the filter and the second output port in the second path, wherein the high-band splitter is configured to operate only at MoCA frequencies between 1100 MHz and 2000 MHz (1125-1675 MHz, paragraph 0050).

Regarding claim 38, Klopfenstein discloses the entry device of claim 29, further comprising a broadband splitter in the first path but not in the second path, wherein the broadband splitter is configured to operate only at CATV frequencies at or below 1675 MHz (1002 MHz, paragraph 0051).

Allowable Subject Matter
Claims 1-11 and 20-28 are allowed. The key element included in said claims but missing from claims 12-19 and 29-38 is the disclosure that both first and second paths include a common filter element. See for example claim 1, which states the first and second path both extend through the low pass filter. Further consideration of the claimed invention uncovered prior art which teaches the claimed invention if this feature is missing (i.e. two distinct paths with no common elements).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421